Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2020 has been considered.

Allowable Subject Matter
4.	Claims 1-7 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
	None of the prior art of record teaches or suggests an image forming apparatus  comprising an attaching and detaching unit attachable to and detachable from an apparatus main body, said image forming apparatus comprising a terminal holding member that is provided in the apparatus main body and holds the main body-side terminal, a unit-side fitter provided in the attaching and detaching unit, and a main body-side fitter that is provided in the terminal holding member and is fitted to the unit-side fitter in accordance with an operation for attaching the attaching and detaching unit; wherein the terminal holding member is provided to be movable in a predetermined direction intersecting with an attaching direction of the attaching and detaching unit, and the unit-side fitter and the main body-side fitter are fitted to each other to move the 

        Prior Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	-   Ishii et al. [8,005,392] disclose an image forming apparatus. 
	-   Fukamachi et al. [7,953,339] disclose an image forming apparatus.
	         
           Contact Information
Any inquiry concerning this communication or earlier communications from the
The examiner can normally be reached on M-F 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished

system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would
like assistance from a USPTO Customer Service Representative or access to the automated
information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOAN H TRAN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        04/10/21